Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/2020 has been entered.
 
Currently, claims 63-64, 66-67, 69-82 are pending in the instant application.  Claim 1-62, 65, 68 have been canceled and claims 70-82 are withdrawn.  This action is written in response to applicant’s correspondence submitted 10/23/2020. All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  The following rejections are either newly presented, as necessitated by amendment, or are reiterated from the previous office action.    Any rejections not reiterated in this action have been withdrawn as necessitated by applicant’s amendments to the claims.  
Claims 63-64, 66-67, and 69 are under examination with regard to SEQ ID NO 11 and 19. 
The rejection of claims 63 and 69 under 35 USC 102(b) is withdrawn in view of the amendment to the claims. 
The rejection of claim 66-67 under 35 USC 103 is withdrawn in view of the amendment to the claims. 
Maintained Rejections
Claim 63-64 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).  This rejection was previously presented and is rewritten to address the amendment to the claims. 
The Markush grouping of the different organisms and nucleic acid sequences recited in claim 63 and 64  is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use.
The members of the improper Markush grouping do not share a substantial feature and/or common use that flows from the substantial structural feature because each member of the sequences are structurally unique relative to one another.  There is no disclosed common E. coli with no common structural, however SEQ ID NO 11 is for detection of specific region of 16S within E. coli whereas SEQ I DNO 15 is a probe for detection of 23S within E.coli, additionally SEQ ID NO 3 comprises a nucleic acid sequence of Candida albicans while SEQ ID NO 6 comprises a nucleic acid sequence of E. coli, demonstrating the each sequence not only represents a different region within a pathogenic species but represents a nucleic acid in an unrelated pathogenic species such as a fungal pathogen (C. albicans) versus bacterial pathogen (E coli).  Furthermore the markush groupings of each probes for each specific species does not comprise a single structural similarity.  The only structurally similarity present is that each SEQ ID NO comprises nucleic acid molecules.  The fact that the SEQ ID NO comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being correlated to pathogenic detection.  Accordingly while the different SEQ ID NO are asserted to have the property of being indicative of identifying pathogenic organism it is not clear from their very nature or from the prior art that all of them possess this property as each probe is specific for a distinct pathogen with none of the probes or SEQ ID NO having a common structure or common organisms of detection. The nature of different genes is that they detect different pathogenic organisms.  Following this analysis, the claims are rejected as containing an improper Markush grouping.  

To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Response to Arguments
Applicant's arguments filed 04/16/2020 have been fully considered but they are not persuasive. The response traverses the rejection, asserts that a Markush claim contains an improper Markush grouping if the species of the Markush group do not share a single structural similarity or do not share a common use.  The response asserts that the species at the very least share a common use and the Markush grouping is proper.  The response does not provide the common use that each of the species share.  As stated in the MPEP 2117, where a Markush grouping describes alternative chemical compounds and the alternatives do not belong to a recognized class the members are considered to be proper where the alternatives share a substantial structural feature that is essential to a common use. In the instant case there is no substantial structural feature that is essential to the common use of the claimed probes.  As stated above, there is no disclosed common substantial structural feature and the nucleic acid sequences do not share a single structural similarity, as each sequence represents a different gene or region within a different pathogenic species that has no substantial common nucleotide sequence.  Each of the probes are for detection of distinct species, for example SEQ ID NO 3 comprises a nucleic acid sequence of Candida albicans while SEQ ID NO 6 comprises a nucleic acid sequence of E. coli, demonstrating the each sequence not only represents a different region within a pathogenic (C. albicans) versus bacterial pathogen (E coli).  Additionally the SEQ ID Nos to detect E. coli comprise different regions including probes that comprise 16S, 23S and different regions within 16S and 23S and therefore do not have a common use that is essential because each probes detects a different rRNA region even within the same pathogen.  The markush groupings of each probes for each specific species does not comprise a single structural similarity that is essential to the common use of each of the probes.  As such the markush grouping is not proper and the improper markush rejection is maintained. 



New Ground of Rejection

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 63-64, 66-67 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang (US 2004/0029129A1) in view of Zheng (US 2006/0046246A1).
Wang teaches the sequence, SEQ ID NO 23150 and SEQ ID NO 23224.  SEQ ID NO 23150 is 252 nt in length and comprises instant SEQ ID NO 11 from position 184-223 of SEQ ID NO 23150.  SEQ ID NO 23224 is 463 nt in length and comprises instant SEQ ID NO 19 at positions 350-399.   Additionally, Wang probes comprising sequences comprising fragments of 
However, Zheng teaches probe sets comprising detection moieties (see para 12).  Zheng teaches probes that are 10 to 250 bases in length and comprise detection ligands including biotin to facilitate capture on solid support (see para 52). 
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to improve the sequences and probes disclosed by Wang to include a capture label at taught by Zheng to improve the products of Wang.  The ordinary artisan would have been motivated to improve the sequences and probes of Wang and include a biotin label as taught by Zheng because Zheng teaches biotin allows for detection and to facilitate capture of probe onto solid support and Wang teaches probes for the detection of the disclosed sequences, including SEQ I DNO 23150 and 23224.  The ordinary artisan would have had a reasonable expectation of success of attaching a capture moiety, specifically biotin to the sequences and probes that comprise the sequences of Wang because Wang and Zheng both teach probes on a solid support for the detection of microorganisms and Zheng teaches biotin allows for capture onto a solid support.   

Claim 69 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang (US 2004/0029129A1) in view of Zheng (US 2006/0046246A1) as applied to claim 63-64, 66-67 above, and further in view of Ahern (The Scientist, 1995, pg 20, 22).
Wang in view of Zheng teaches a probe set that comprises labeled instant SEQ ID NO 19 and  instant SEQ ID NO 11, as addressed in section 10 above.  Zheng discloses a kit for the probes (see para 171) and  however Wang in view of Zheng does not teach a container for the kit components.
Ahern teaches aspects of kids and reagents. Ahern teaches that a kit supplies all of the necessary reagents for a particular application and provides detailed instructions to follow (see pg 20 – the kit concept).  Ahern teaches that packaging reagents in kit formant to include containers for the reagents is convenient, offering the scientist the opportunity to better manage their time.  Ahern teaches that premade reagents and packaged kits saves researchers time (see page 4 and 5).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have combined the labeled sequences of Wang in view of Zheng  into containers in a kit as taught by Ahern for improving the efficiency of the researchers time.  One would have been motivated to include the components in containers, including the labeled sequences as taught by Wang in view Zheng in a packaged kit as taught by Ahern because Ahern teaches that the packaged kits are convenient and save the researchers time (see pg. 20). 


	
Conclusion
No claims are allowable. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAE L BAUSCH/Primary Examiner, Art Unit 1634